Citation Nr: 0806398	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-38 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
conversion reaction, currently evaluated at 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

The evidence of record demonstrates that the veteran's 
service-connected conversion reaction has resulted in an 
anxious mood, and possible sleep impairment, but has 
generally not resulted in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for conversion reaction have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.27, 4.126, 4.130, Diagnostic 
Code 9424 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in February 2005 and March 2006 that fully 
addressed all notice elements.  The February 2005 letter 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, asked the veteran to notify the VA of any additional 
evidence that may be helpful to the veteran's claim, and 
described the types of medical and lay evidence that could be 
relevant to show entitlement to an increased disability 
rating.  The March 2006 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.   Although the claim has not been 
readjudicated since the March 2006 notice letter, the veteran 
had ample time to respond.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA examination in March 2005 as part of this 
claim.  38 C.F.R. § 3.159(c) (4).  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Diagnostic Code 9424 provides that a 10 percent rating is 
warranted where there is  occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's schizophrenia symptoms 
in determining the appropriate schedular rating assignment, 
and, although noting which criteria have not been met, has 
not required the presence of a specified quantity of symptoms 
in the Rating Schedule to warrant the assigned rating for 
schizophrenia.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). According to DSM-
IV, a GAF of 71-80 indicates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stresses, and cause no more than slight impairment in social, 
occupational, or school functioning.  

For historical purposes, the RO, in an August 1953 decision, 
established service connection for conversion reaction, based 
in part on a review of the veteran's service medical records 
which showed that he was discharged from service for a 
condition diagnosed as psychogenic genitourinary reaction, 
and assigned a 10 percent disability rating.  In January 
2005, the veteran filed the current claim for an increased 
rating of his conversion reaction.  His claim for an 
increased rating was denied by a July 2005 rating decision; 
the veteran subsequently perfected his appeal on the issue.    

The veteran underwent a VA psychological examination in March 
2005.  The examiner noted that the veteran was very vague and 
non-specific regarding past and current psychiatric care, as 
well as any current psychiatric symptoms.  The veteran 
reported that his spouse tells him that he "spaces out" 
occasionally.  The examiner noted that the veteran appeared 
anxious, but did not describe depression or even anxiety.  
The examiner noted that the veteran's current signs and 
symptoms did not appear to interfere with his employment or 
social functioning and assigned a GAF score of 75-80.  He was 
assessed with a conversion disorder by history.

The veteran has submitted a January 2006 letter from a 
private psychiatrist. The psychiatrist notes that the veteran 
has received psychiatric treatment since December 2005 for 
generalized anxiety disorder and is prescribed an anti-
psychotic medication and a medication used to treat insomnia.  
While this indicates that the veteran may suffer from some 
form of sleeping disorder, the record does not contain any 
reports of a sleep disturbance.  The psychiatrist does not 
describe the veteran's symptoms, or the extent to which the 
veteran's symptoms interfere with his employment or social 
functioning, and does not assign a GAF score.

Considering all of the evidence of record, the Board finds 
that the veteran's service-connected conversion reaction has 
resulted in an anxious mood, and possible sleep impairment, 
but has generally not resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Nor does the veteran have other symptoms which would 
warrant a higher rating.  For example, upon examination in 
March 2005, the veteran did not report any symptoms of 
depression or anxiety, and the VA examiner concluded that the 
veteran's mental disorder did not interfere with his 
employment or social functioning.  While the evidence of 
record indicates that the veteran is currently receiving 
psychiatric care, the record does not contain any indication 
as to the veteran's psychiatric symptoms.  

The Board observes that the veteran's GAF score was reported 
as 75-80 in March 2005.  As previously noted, a GAF score of 
75-80 is indicative of transient symptoms, which are 
expectable reactions to psychosocial stresses, and cause no 
more than slight impairment in social, occupational, or 
school functioning.  See 
38 C.F.R. § 4.130.  

In sum, the veteran's psychiatric symptoms have not 
manifested occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as suspiciousness, panic attacks (weekly or less often), and 
mild memory loss, as required for a higher disability rating 
of 30 percent under Diagnostic Code 9424.  For these reasons, 
the Board finds that the criteria for a disability rating 
higher than 10 percent for service-connected conversion 
reaction have not been met.  
 
Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  


ORDER

A disability rating in excess of 10 percent for service-
connected conversion reaction is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


